Citation Nr: 1455736	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no basis for the assignment of a rating in excess of 10 percent for tinnitus in each ear.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, the Veteran's service records were obtained and he was provided VA examinations in July 2010 and January 2012.  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Merits of the Appeal

The Veteran claims entitlement to an initial higher rating for bilateral tinnitus.  The provisions of 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus of 10 percent, regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or to otherwise increase the Veteran's total compensation for that service-connected disability, his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2014).  The Board finds that the schedular rating criteria adequately contemplate the manifestations of the Veteran's bilateral tinnitus, which includes ringing in both ears and difficulty hearing.  The evidence of record fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The Veteran asserted at his January 2012 VA examination that his tinnitus impacts his ability to work because he has difficulty hearing.  However, the evidence of record does not otherwise show that the Veteran's tinnitus results in marked interference with employment, or requires frequent periods of hospitalization and treatment records are void of any findings of exceptional limitation beyond that contemplated by the schedule of ratings.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's tinnitus is before the Board and there is no indication in the record that his tinnitus symptomatologies, together with his other service-connected disability are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board acknowledges that the Veteran is no longer employed.  However, there is no suggestion, either from the Veteran or from the evidence itself, that he is unemployable solely due to his bilateral tinnitus.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

ORDER

A rating in excess of 10 percent for tinnitus is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


